                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 1 of 15 Page ID #:1



                                                                1      HUNTON ANDREWS KURTH LLP
                                                                       EMILY BURKHARDT VICENTE (State Bar No. 263990)
                                                                2
                                                                       ebvicente@HuntonAK.com
                                                                3      SONYA D. GOODWIN (State Bar No. 281005)
                                                                4      sgoodwin@HuntonAK.com
                                                                       550 South Hope Street, Suite 2000
                                                                5      Los Angeles, California 90071-2627
                                                                6      Telephone: 213 • 532 • 2000
                                                                       Facsimile: 213 • 532 • 2020
                                                                7
                                                                8      Attorneys for Defendant
                                                                       CINEMARK USA, INC.
                                                                9
                                                                10                              UNITED STATES DISTRICT COURT
                                                                11           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13     MADISON KLEINE, an individual,           Case No.:
                                                                14
                                                                                   Plaintiff,                   [Removal from San Bernardino County
                                                                15                                              Superior Court Case No. CIVDS1825602]
                                                                16           vs.
                                                                                                                DEFENDANT CINEMARK USA,
                                                                17     CINEMARK USA, INC., a Texas              INC.’S NOTICE OF REMOVAL OF
                                                                18     corporation; NICHOLAS STONER, an         ACTION PURSUANT TO 28 U.S.C §§
                                                                       Individual; and DOES 1 THROUGH 10,       1332, 1441, AND 1446 (DIVERSITY
                                                                19     inclusive                                JURISDICTION)
                                                                20
                                                                                   Defendants.                  [Filed Concurrently with Civil Cover
                                                                21                                              Sheet, Corporate Disclosure Statement,
                                                                22                                              Notice of Interested Parties, Notice of
                                                                                                                Consent of Nicholas Stoner, and
                                                                23                                              Compendium of Evidence]
                                                                24
                                                                                                                First Amended Complaint Filed: April 29,
                                                                25                                              2019
                                                                26
                                                                27
                                                                28

                                                                             DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                       28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 2 of 15 Page ID #:2



                                                                1              TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
                                                                2      THE CENTRAL DISTRICT OF CALIFORNIA:
                                                                3              PLEASE TAKE NOTICE that Defendant Cinemark USA, Inc. (“Cinemark”)
                                                                4      hereby removes to this Court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, the
                                                                5      state court action described below.1 In support thereof, Cinemark states as follows:
                                                                6              On September 28, 2018, Plaintiff Madison Kleine (“Plaintiff”) commenced this
                                                                7      action by filing a Complaint in the Superior Court for the State of California, County
                                                                8      of San Bernardino, as Case No. CIVDS1825602, Madison Kleine vs. Cinemark USA,
                                                                9      Inc., a Texas Corporation; Century Theatres, Inc., a California corporation; and
                                                                10     Does [1] through 10, inclusive (the “Action”). The Complaint named only Cinemark
                                                                11     USA, Inc. and Century Theatres, Inc. as defendants.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12             On October 17, 2018, Plaintiff served the Summons and Complaint on
                                                                13     Defendants Cinemark and Century. Pursuant to 28 U.S.C. § 1446(a), a true and
                                                                14     correct copy of the Summons and Complaint are attached to the Compendium of
                                                                15     Evidence (“COE”) as Exhibit A-1.2
                                                                16             On November 15, 2018, Defendants removed the case to federal court on
                                                                17     diversity jurisdiction grounds and argued that Defendant Century was fraudulently
                                                                18     joined. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the Notice of
                                                                19     Removal is attached to the COE as Exhibit B-1.
                                                                20             Plaintiff agreed to dismiss Defendant Century from the Action, as it was
                                                                21     improperly joined, but sought leave to amend the Complaint to add Nicholas Stoner,
                                                                22     as an individual Defendant, and contemporaneously filed a motion to remand the case
                                                                23     to state court on grounds Mr. Stoner destroyed diversity because Plaintiff alleged he
                                                                24     was a California resident. See First Amended Complaint (“FAC”) ¶ 4, attached to the
                                                                25     COE as Exhibit C-7. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the
                                                                26
                                                                27
                                                                       1
                                                                           Defendant Nicholas Stoner consents to removal of this Action to this Court.
                                                                28     2
                                                                           All Exhibits and Declarations are attached to the COE, filed concurrently herewith.
                                                                                                                    1
                                                                                DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                          28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 3 of 15 Page ID #:3



                                                                1      Motion for Leave to Amend and Motion to Remand are attached to the COE as
                                                                2      Exhibits B-20 and B-24.
                                                                3            This Court granted Plaintiff’s motion to amend and remanded the case to state
                                                                4      court on February 25, 2019. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy
                                                                5      of the Order is attached to the COE as Exhibit B-35.
                                                                6            In state court, Plaintiff filed her FAC on April 29, 2019, in which she once
                                                                7      again named Cinemark as a defendant, and formally added Nicholas Stoner as a
                                                                8      named Defendant. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the
                                                                9      FAC is attached to the COE as Exhibit C-7.
                                                                10           According to the court docket, on June 4, 2019, Plaintiff filed with the Superior
                                                                11     Court a Proof of Service of Summons on Mr. Stoner. The Proof of Service was not
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     served on Defendant Cinemark at the time. According to the Proof of Service, on or
                                                                13     about May 29, 2019, Plaintiff served the Summons and FAC on Defendant Stoner at
                                                                14     his home in Rock Island, Tennessee.
                                                                15           On June 18, 2019, Plaintiff’s counsel for the first time provided oral notice to
                                                                16     Cinemark’s counsel that Plaintiff served Mr. Stoner with the FAC at his domicile in
                                                                17     Tennessee, although the FAC stated Plaintiff’s belief that Mr. Stoner was a resident of
                                                                18     California. (Declaration of Sonya Goodwin (“Goodwin Decl.”) ¶ 2.) Cinemark’s
                                                                19     counsel retrieved a copy of the Proof of Service of Summons to Mr. Stoner from the
                                                                20     court docket on July 9, 2019. (Goodwin Decl. ¶ 3.) Pursuant to 28 U.S.C. § 1446(a),
                                                                21     a true and correct copy of the Proof of Service of Summons is attached to the COE as
                                                                22     Exhibit C-17.
                                                                23           Successive notices of removal are permitted when the second notice of removal
                                                                24     is based on a “relevant change of circumstances,” such as new facts not previously
                                                                25     available, or “when the pleadings are amended to create federal subject-matter
                                                                26     jurisdiction for the first time.” Reyes v. Dollar Tree Stores, Inc., 781 F.3d 1185, 1188
                                                                27     (9th Cir. 2015); see also Sweet v. United Parcel Serv., Inc., No. CV09-02653 DDP
                                                                28
                                                                                                                  2
                                                                             DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                       28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 4 of 15 Page ID #:4



                                                                1      RZX, 2009 WL 1664644, at *5 (C.D. Cal. June 15, 2009) (“successive removal is
                                                                2      appropriate here because Defendant’s Second Notice of Removal was based on new
                                                                3      information not previously available through this litigation”).
                                                                4            As set forth more fully below, the Action is one which Cinemark may remove
                                                                5      to this Court under 28 U.S.C. § 1441 because Cinemark has satisfied the procedural
                                                                6      requirements and this Court has subject matter jurisdiction over the Action under
                                                                7      28 U.S.C. § 1332(a). There is complete diversity among all proper parties.
                                                                8                                                 I.
                                                                9                     DEFENDANT CINEMARK HAS SATISFIED THE
                                                                10                   PROCEDURAL REQUIREMENTS FOR REMOVAL
                                                                11           1.     Plaintiff initially commenced the Action on September 28, 2018 when
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     she filed her original Complaint against Cinemark. (See Exhibit A-1.)
                                                                13           2.     Following Cinemark’s removal of the Action to federal court, and the
                                                                14     Court’s subsequent remand back to state court, Plaintiff filed her FAC on April 29,
                                                                15     2019 in the Superior Court for the State of California, County of San Bernardino,
                                                                16     naming Cinemark and Nicholas Stoner as Defendants. Plaintiff identified Mr. Stoner
                                                                17     as a “California resident, believed to reside in Apple Valley, California in San
                                                                18     Bernardino County, California.”
                                                                19           3.     According to the Court docket, on June 4, 2019, Plaintiff filed with the
                                                                20     Superior Court a Proof of Service of Summons on Mr. Stoner. The Proof of Service
                                                                21     was not served on Defendant Cinemark at the time. According to the Proof of
                                                                22     Service, on or about May 29, 2019, Plaintiff served the Summons and FAC on
                                                                23     Defendant Stoner at his home in Rock Island, Tennessee.
                                                                24           4.     On June 18, 2019, Plaintiff’s counsel for the first time provided oral
                                                                25     notice to Cinemark’s counsel that Plaintiff served the FAC on Mr. Stoner at his
                                                                26     domicile in Tennessee. (Goodwin Decl. ¶ 2.) Cinemark’s counsel retrieved a copy of
                                                                27     the Proof of Service of Summons to Mr. Stoner from the court docket on July 9, 2019.
                                                                28
                                                                                                                  3
                                                                              DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                        28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 5 of 15 Page ID #:5



                                                                1      (Goodwin Decl. ¶ 3.)
                                                                2            5.     Under the removal statute, “if the case stated by the initial pleading is not
                                                                3      removable, a notice of removal may be filed within thirty days after receipt by the
                                                                4      defendant, through service or otherwise, of a copy of an amended pleading, motion,
                                                                5      order, or other paper from which it may first be ascertained that the case is one which
                                                                6      is or has become removable.” 28 U.S.C. § 1446(b)(3) (emphasis added).
                                                                7            6.     Because Cinemark filed this Notice of Removal within 30 days of receipt
                                                                8      of a copy of the Proof of Service stating that Stoner was residing in, and served in,
                                                                9      Tennessee, the Action is removable based on diversity of citizenship, the Notice of
                                                                10     Removal is timely.3 See 28 U.S.C. § 1446(b)(3).
                                                                11           7.     Furthermore, because Cinemark filed the Notice of Removal within one
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     year since Plaintiff commenced the Action in state court on September 28, 2018, the
                                                                13     Notice of Removal is timely. See 28 U.S.C. § 1446(c)(1).
                                                                14           8.     Venue lies in the United States District Court for the Central District of
                                                                15     California – Eastern Division because Plaintiff filed the Action in this judicial district
                                                                16     and it remains pending in this judicial district. See 28 U.S.C. § 1441(a).
                                                                17           9.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and
                                                                18     orders served upon Defendant Cinemark are attached to the COE as follows:
                                                                19                    a.   Exhibit A – State Court Filings Pre-Removal;
                                                                20                    b.   Exhibit B – Federal Court Filings Post-Removal;
                                                                21                    c.   Exhibit C – State Court Filings Post-Remand.
                                                                22           10.    Pursuant to 28 U.S.C. § 1332(d), a copy of this Notice of Removal is
                                                                23     being served upon Plaintiff’s counsel and a copy is being filed with the Clerk of the
                                                                24     Superior Court for the State of California, County of San Bernardino.
                                                                25
                                                                26
                                                                27
                                                                       3
                                                                        Cinemark also files this notice of removal within thirty (30) days of receiving oral
                                                                28     notice from Plaintiff’s counsel that Stoner was served in Tennessee.
                                                                                                                   4
                                                                              DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                        28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 6 of 15 Page ID #:6



                                                                1                                                 II.
                                                                2                             REMOVAL IS PROPER BECAUSE THIS
                                                                3                     COURT HAS SUBJECT MATTER JURISDICTION
                                                                4            11.    The Action is a civil action over which this Court has diversity of
                                                                5      citizenship jurisdiction pursuant to 28 U.S.C. § 1332(a). The Action is removable
                                                                6      because there is complete diversity between the proper parties and the amount in
                                                                7      controversy exceeds the jurisdictional minimum. Therefore, removal is proper under
                                                                8      28 U.S.C. § 1441.
                                                                9            12.    Pursuant to Dart Cherokee Basin Operating Company, LLC v. Owens,
                                                                10     135 S.Ct. 547, 553–54 (2014), defendant’s notice of removal need include only a
                                                                11     plausible allegation that the requirements for diversity jurisdiction exist and does not
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     need to contain evidentiary submissions.
                                                                13           A.     The Diversity Of Citizenship Requirement Is Satisfied.
                                                                14           13.    Plaintiff’s Citizenship. For diversity purposes, a person is a “citizen” of
                                                                15     the state in which he or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704
                                                                16     F.2d 1088, 1090 (9th Cir. 1983). A person’s domicile is the place he or she resides
                                                                17     with the intention to remain or to which he or she intends to return. Kanter v. Warner-
                                                                18     Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
                                                                19           14.    As set forth in the FAC, Plaintiff is a “resident of San Bernardino
                                                                20     County, California.” (FAC ¶ 2.) Plaintiff has lived in Apple Valley, California for the
                                                                21     past 16 years. (Goodwin Decl. ¶ 6, Exh. D-1 (Kleine Depo. 19:9-13).) As such,
                                                                22     Plaintiff is domiciled in, and for purposes of diversity jurisdiction is a citizen of, the
                                                                23     State of California.
                                                                24           15.    Cinemark’s Citizenship. A corporation is a citizen of every state by
                                                                25     which it has been incorporated and of the state where it has its principal place of
                                                                26     business. 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). The
                                                                27     phrase “principal place of business” in 28 U.S.C. § 1332(c)(1) refers to the place
                                                                28
                                                                                                                   5
                                                                              DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                        28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 7 of 15 Page ID #:7



                                                                1      where a corporation’s high-level officers direct, control, and coordinate the
                                                                2      corporation’s activities, i.e., its “nerve center,” which typically will be found at its
                                                                3      corporate headquarters. Hertz Corp., 559 U.S. at 92–93.
                                                                4            16.    Cinemark is incorporated in the State of Texas with its principal place of
                                                                5      business in Texas. (Declaration of Scott Green (“Green Decl.”) ¶ 4.) Cinemark’s
                                                                6      headquarters—where its high-level officers direct, control, and coordinate the
                                                                7      corporation’s activities—is located in Plano, Texas. Id. Thus, Cinemark is a citizen of
                                                                8      Texas, and not a citizen of California.
                                                                9            17.    Mr. Stoner’s Citizenship. For diversity purposes, a person is a “citizen”
                                                                10     of the state in which he or she is domiciled. Kantor, 704 F.2d at 1090. A person’s
                                                                11     domicile is the place he or she resides with the intention to remain or to which he or
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     she intends to return. Kanter, 265 F.3d at 857.
                                                                13           18.    Jurisdictional facts, including a defendant’s citizenship, are assessed
                                                                14     based on the facts “at the time of removal.” Arrellano v. XPO Logistics Port Servs.,
                                                                15     LLC, No. CV 18-08220 SJO (E), 2019 WL 141459, at *3 (C.D. Cal. Jan. 9, 2019); see
                                                                16     also Goel v. Coal. Am. Holding Co. Inc, No. CV 11-2349 GAF (EX), 2011 WL
                                                                17     13128299, at *5 (C.D. Cal. May 19, 2011) (“A court must look to the ‘operative
                                                                18     complaint at the time of removal’ to determine whether it has removal jurisdiction”);
                                                                19     28 U.S.C. § 1446(b)(3).
                                                                20           19.    Here, the operative complaint at the time of this removal is Plaintiff’s
                                                                21     First Amended Complaint.
                                                                22           20.    At the time of this removal and when Plaintiff served the FAC on Mr.
                                                                23     Stoner, he was (and is) a resident and citizen of Tennessee. (Goodwin Decl. ¶¶ 2, 4-5,
                                                                24     Exhibit C-17.)
                                                                25           21.    As such, Mr. Stoner is domiciled in, and for purposes of diversity
                                                                26     jurisdiction is a citizen of, the State of Tennessee, despite Plaintiff’s erroneous
                                                                27     allegations in the FAC that he is domiciled in California. See Hudson v. Bank of Am.
                                                                28
                                                                                                                  6
                                                                              DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                        28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 8 of 15 Page ID #:8



                                                                1      Corp., No. 3:17-cv-01479-CAB-(KSC), 2017 WL 5411123, at *4 (S.D. Cal. Nov. 14,
                                                                2      2017) (where the evidence showed that an individual defendant who was added
                                                                3      through an amended complaint was a resident of Nevada at time of removal, and not
                                                                4      California, the court held that “complete diversity of citizenship existed between the
                                                                5      parties at the time of removal and continues to exist after the amendment of the
                                                                6      complaint”).
                                                                7            22.      Because Plaintiff is a citizen of California and Mr. Stoner and Cinemark
                                                                8      are not citizens of California, the requisite diversity of citizenship exists. See 28
                                                                9      U.S.C. § 1332(c)(1).
                                                                10           23.      Doe Defendants. Although Plaintiff has also named defendants Does 1
                                                                11     through 10, “[f]or purposes of removal under this chapter, the citizenship of
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(a);
                                                                13     see also Fristos v. Reynolds Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980)
                                                                14     (unnamed defendants are not required to join in a removal petition).         Thus, the
                                                                15     existence of “Doe” defendants does not deprive the Court of jurisdiction.
                                                                16           24.      In conclusion and as set forth above, complete diversity of citizenship
                                                                17     exists under 28 U.S.C. § 1332, and removal is proper in this case pursuant to 28
                                                                18     U.S.C. § 1441.
                                                                19           B.       The Amount In Controversy Requirement Is Satisfied.
                                                                20           25.      In her FAC, Plaintiff seeks compensatory and general damages; past and
                                                                21     future lost income and benefits (i.e., back pay and front pay); emotional distress
                                                                22     damages4; punitive damages; and attorneys’ fees. (FAC Prayer ¶¶ 1-7.) As set forth
                                                                23     below, Plaintiff’s allegations establish that there is more than $75,000 at issue,
                                                                24     exclusive of interest and costs.
                                                                25           26.      Plaintiff’s FAC does not specify the amount that she seeks to recover
                                                                26
                                                                27
                                                                       4
                                                                         While Plaintiff does not expressly seek these damages in the Prayer for Relief, she
                                                                28     includes them throughout her FAC. (See, e.g., FAC ¶¶ 25, 32, 39, 45.)
                                                                                                                   7
                                                                              DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                        28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                     Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 9 of 15 Page ID #:9



                                                                1      from Defendants in this action. Where removal is based on diversity of citizenship
                                                                2      and the complaint seeks a money judgment but does not demand a specific sum, “the
                                                                3      notice of removal may assert the amount in controversy,” 28 U.S.C. 1446(c)(2), and a
                                                                4      removing defendant “need include only a plausible allegation that the amount in
                                                                5      controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating
                                                                6      Co. v. Owens, 135 S.Ct. 547, 554 (2014).
                                                                7             27.    In measuring the amount in controversy, the Court must assume that the
                                                                8      allegations of the FAC are true and that a jury will return a verdict in favor of the
                                                                9      plaintiff on all claims asserted in the FAC. Kenneth Rothschild Trust v. Morgan
                                                                10     Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). The ultimate
                                                                11     inquiry is the amount that is put “in controversy” by the FAC, and not how much, if
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12     anything, the defendant will actually owe. Rippee v. Boston Mkt. Corp., 408 F. Supp.
                                                                13     2d 982, 986 (S.D. Cal. 2005) (citing Schere v. Equitable Life Assurance Soc’y of the
                                                                14     United States, 347 F.3d 394, 399 (2d Cir. 2003) (recognizing that the ultimate or
                                                                15     provable amount of damages is not what is considered in the removal analysis; rather,
                                                                16     it is the amount put in controversy by the plaintiff’s complaint)). In determining the
                                                                17     amount in controversy, the Court may consider damages awards in similar cases.
                                                                18     Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005).
                                                                19            28.    Although Cinemark denies the validity and merit of all of Plaintiff’s claims
                                                                20     and allegations and denies that Plaintiff is entitled to any relief, Plaintiff’s claims establish
                                                                21     an amount “in controversy” in excess of the jurisdictional minimum of $75,000, exclusive
                                                                22     of interest and costs, as set forth below:
                                                                23            29.    Lost Earnings. Plaintiff alleges she was constructively terminated from
                                                                24     her position as shift leader on October 5, 2017. (FAC ¶¶ 9, 16-18.) At the time of her
                                                                25     separation from Cinemark in October 2017, Plaintiff was working 25-35 hours per
                                                                26     week and was earning $10.860 per hour. (Green Decl. ¶ 7.) Assuming Plaintiff
                                                                27     worked on average 30 hours per week, Plaintiff had the potential to earn
                                                                28
                                                                                                                      8
                                                                              DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                        28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                 Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 10 of 15 Page ID #:10



                                                                1    approximately $16,941.60 per year5, excluding overtime, and assuming Plaintiff can
                                                                2    prove, as she claims, that she would have continued to work for Cinemark from the
                                                                3    date of her alleged constructive termination to the present (a period of approximately
                                                                4    21.5 months), Plaintiff’s claim for lost wages to date would equal approximately
                                                                5    $30,353.70, not accounting for mitigation.6 See Garcia v. ACE Cash Express, Inc.,
                                                                6    2014 WL 2468344, at *4 (C.D. Cal. May 30, 2014) (noting plaintiff’s lost wages at
                                                                7    time of removal were calculated by “establishing each Plaintiff's respective monthly
                                                                8    incomes at the time of termination and multiplying that by twelve (the number of
                                                                9    months between termination and removal),” which was relevant to finding that
                                                                10   amount in controversy was satisfied).
                                                                11         30.    It is also reasonable to assume that Plaintiff will claim alleged lost wages
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   from the present until the time of trial equal to at least $16,941.60, not accounting for
                                                                13   mitigation. In Garcia, the court denied a plaintiff’s motion to remand based in part on
                                                                14   an estimate of the plaintiff’s lost wages after the date of removal. There, the court
                                                                15   relied on a calculation of lost wages from the date of termination through removal,
                                                                16   and held that “adding wages for the estimated time between removal and trial” was
                                                                17   reasonable to establish the amount in controversy. 2014 WL 2468344, at *4; see also
                                                                18   Villa v. Majestic Terminal Servs. Inc., 2017 WL 4570759, at *2 (C.D. Cal. Oct. 12,
                                                                19   2017) (“Calculating back pay until the date of judgment is a “reasonable assumption[
                                                                20   ]”); Harrod v. Bass Pro Outdoor World, L.L.C., 2018 WL 705541, at *2 (C.D. Cal.
                                                                21   Feb. 5, 2018) (finding back pay “from the time of the unlawful adverse action until the
                                                                22   date of judgment” was proper to establish the amount in controversy); James v.
                                                                23   Childtime Childcare, Inc., 2007 WL 1589543, at *2 (E.D. Cal. June 1, 2007)
                                                                24   (“Beyond roughly $12,700 in lost wages already accrued at the time of removal, the
                                                                25   amount in controversy in this action includes additional back pay accrued following
                                                                26
                                                                     5
                                                                27     Calculated as follows: $10.860/ hour x 30 hours/week x 52 weeks/year =
                                                                     $16,941.60.
                                                                28   6
                                                                       Calculated as follows: ($16,941.60/12 months) x 21.5 months = $30,353.70.
                                                                                                                9
                                                                           DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                     28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                 Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 11 of 15 Page ID #:11



                                                                1    removal.”). Here, Cinemark reasonably believes that Plaintiff will claim alleged back
                                                                2    pay through trial of at least $47,295.30, not accounting for mitigation.7
                                                                3          31.    Even if mitigation is accounted for, the amount in controversy still is met.
                                                                4    According to Plaintiff, she has mitigated her damages by approximately $8,394.16.8
                                                                5    (Goodwin Decl. ¶7, Exh. D-2 (Special Interrogatory Response No. 6).)               Thus,
                                                                6    accounting for the mitigated damages, her back pay through trial is approximately
                                                                7    $38,900.84. If Plaintiff continues to mitigate her damages at the same level, her front
                                                                8    pay claim would be equal to $23,483.20.9
                                                                9          32.    If Plaintiff prevails on her claims, she may also recover future lost wages
                                                                10   – which may be considered to satisfy the amount in controversy. See Harrod, 2018
                                                                11   WL 705541, at *2. In Harrod, the court found the defendant had satisfied the amount
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   in controversy requirement because, beyond the $9,350 to $14,399 of back pay
                                                                13   damages through the date of judgment, it included a “reasonable estimate of front
                                                                14   pay” for the time after trial. Id. Cinemark reasonably believes that Plaintiff will claim
                                                                15   at least two years of future lost earnings, which amounts to $33,883.20.10
                                                                16         33.    Emotional Distress Damages.          Plaintiff also alleges that she has
                                                                17   suffered emotional distress damages. (See, e.g., FAC ¶ 32.) Plaintiff’s potential
                                                                18   recovery of such damages further augments the foregoing amount and demonstrates
                                                                19   that the jurisdictional prerequisite for removal of this action is met. See Gibson v.
                                                                20
                                                                     7
                                                                21     This is an estimate of lost wages through the date of trial, based on current alleged
                                                                     lost wages of $30,353.70 and additional alleged lost wages through an estimated trial
                                                                22   date one year away of $16,941.60.
                                                                     8
                                                                23     Calculated as follows: $560 ($20/week x 28 weeks at DiNapoli’s Fire House May
                                                                     2018 – December 2018) + 800 ($100/week x 8 weeks at DiNapoli’s Fire House
                                                                24   December 2018 – February 2019) + $356.16 ($11.13/hour x 8 hours x 4 weeks at JC
                                                                25   Penney November 2017 – December 2017) + $6,678 ($11.13/hour x 30 hours x 20
                                                                     weeks at JC Penney December 2017 – May 2018) = $8,394.16.
                                                                26   9
                                                                       Calculated as follows: $33,883.20 ($10.860/ hour x 30 hours/week x 52 weeks/year
                                                                27   x 2 years) - $10,400 ($100/week x 52 weeks x 2 years).
                                                                     10
                                                                        Calculated as follows: $10.860/ hour x 30 hours/week x 52 weeks/year x 2 years =
                                                                28   $33,883.20.
                                                                                                                10
                                                                            DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                      28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                 Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 12 of 15 Page ID #:12



                                                                1    Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (holding that emotional distress
                                                                2    damages are included in determining amount in controversy).
                                                                3          34.    In Kroske, the Ninth Circuit found that the district court’s conclusion that
                                                                4    the plaintiff’s “emotional distress damages would add at least an additional $25,000 to
                                                                5    her claim” was not clearly erroneous, where she had only $55,000 in lost wages, thus
                                                                6    satisfying the amount in controversy requirement “even without including a potential
                                                                7    award of attorney’s fees.” 432 F.3d at 980. Based on the conservative estimate from
                                                                8    Kroske, Plaintiff’s potential recovery of emotional distress damages could add at least
                                                                9    $25,000 to the amount in controversy.
                                                                10         35.    Punitive (Exemplary) Damages.          Plaintiff also seeks an award of
                                                                11   punitive damages. (FAC Prayer ¶ 4.) “In determining the amount in controversy, the
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   court must consider the amount of actual and punitive damages.” Nasiri v. Allstate
                                                                13   Indem. Co., 41 Fed. Appx. 76, 77 (9th Cir. 2002); see also Gibson v. Chrysler Corp.,
                                                                14   261 F.3d 927, 945 (9th Cir. 2001) (stating that “[i]t is well established that punitive
                                                                15   damages are part of the amount in controversy in a civil action.”). A single-digit ratio
                                                                16   (i.e., no more than nine-to-one) is typically appropriate for an award of punitive
                                                                17   damages. State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003).
                                                                18         36.    In a recent case alleging sexual harassment and constructive discharge, as
                                                                19   Plaintiff alleges here, the jury awarded the plaintiff $125,000 in punitive damages.
                                                                20   See Joan A. v. Top Industrial Inc., BC571653, 2016 WL 7911666 (Los Angeles Sup.
                                                                21   Ct., Oct. 28, 2016). Other cases involving allegations of sexual harassment have
                                                                22   awarded even larger punitive damages awards. See, e.g. Olivas-Dean v. American
                                                                23   Meizhou Dongpo Group Inc., BC581538, 2017 WL 3531353 (Los Angeles Sup. Ct.,
                                                                24   Apr. 24, 2017) (awarding $250,000 in punitive damages in sexual harassment case).
                                                                25   Copies of these verdicts are attached hereto as Exhibit F. Although Cinemark denies
                                                                26   that Plaintiff will be able to recover any punitive damages against Defendants, it is
                                                                27   reasonable to estimate that Plaintiff will seek at least $50,000 in punitive damages in
                                                                28
                                                                                                                11
                                                                           DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                     28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                 Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 13 of 15 Page ID #:13



                                                                1    connection with her claims against Defendants, satisfying the amount in controversy
                                                                2    requirement.
                                                                3          37.      Attorneys’ Fees. Plaintiff also seeks attorneys’ fees (FAC Prayer ¶ 7),
                                                                4    which may be awarded under the FEHA. See Cal. Gov’t Code § 12965(b). “[W]here
                                                                5    an underlying statute authorizes an award of attorneys’ fees, either with mandatory or
                                                                6    discretionary language, such fees may be included in the amount in controversy.”
                                                                7    Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998).
                                                                8          38.      Plaintiff’s FAC alleges multiple violations of the FEHA, which
                                                                9    authorizes an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov.
                                                                10   Code §12965(b). While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
                                                                11   reasonable to assume that they could exceed a damages award. Simmons v. PCR
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Tech., 209 F. Supp. 2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in
                                                                13   individual discrimination cases often exceed the damages”).
                                                                14         39.      Any estimate of attorney’s fees includes fees over the life of the case, not
                                                                15   just the fees incurred at the time of removal. Id. “Recent estimates for the number of
                                                                16   hours expended through trial for employment cases in [the Central District of
                                                                17   California] have ranged from 100 to 300 hours.              Therefore, 100 hours is an
                                                                18   appropriate and conservative estimate. Accordingly, attorneys’ fees in [an
                                                                19   employment discrimination case alleging wrongful termination] may reasonably be
                                                                20   expected to equal at least $30,000 (100 hours x $300 per hour).” Sasso v. Noble Utah
                                                                21   Long Beach, LLC, 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal. 2015) (citations
                                                                22   omitted). Thus, Plaintiff’s demand for attorneys’ fees adds at least $30,000 to the
                                                                23   amount in controversy.
                                                                24         40.      Total   Amount      In   Controversy.    Based    on   the   foregoing,   a
                                                                25   preponderance of the evidence demonstrates that the amount in controversy
                                                                26
                                                                27
                                                                28
                                                                                                                  12
                                                                           DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                     28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                 Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 14 of 15 Page ID #:14



                                                                1    requirement is plainly met11, and removal to this Court is proper under diversity of
                                                                2    citizenship jurisdiction.
                                                                3          WHEREFORE, Cinemark hereby removes this Action from the Superior Court
                                                                4    of the State of California, County of San Bernardino, to this Court, pursuant to 28
                                                                5    U.S.C. §§ 1332, 1441, and 1446.
                                                                6
                                                                7    DATED: July 18, 2019                          HUNTON ANDREWS KURTH LLP
                                                                8
                                                                                                                   By: /s/ Emily Burkhardt Vicente         .
                                                                9
                                                                                                                   Emily Burkhardt Vicente
                                                                10                                                 Sonya D. Goodwin
                                                                11                                                 Attorneys for Defendant
                                                                                                                   CINEMARK USA, INC.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                     11
                                                                        Based on Cinemark’s reasonable calculations, Plaintiff seeks: back pay, equal to at
                                                                26   least $38,900.84 + front pay, equal to at least $23,483.20 + emotional distress
                                                                27   damages, equal to at least $25,000 + punitive damages, equal to at least $50,000 +
                                                                     attorneys’ fees, equal to at least $30,000, for a total amount in controversy of at least
                                                                28   $167,384.04.
                                                                                                                  13
                                                                            DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                      28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
                                                                 Case 5:19-cv-01326-PA-SP Document 1 Filed 07/18/19 Page 15 of 15 Page ID #:15



                                                                1                               CERTIFICATE OF SERVICE
                                                                2    STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                                                                3
                                                                            I am employed in the County of San Francisco, State of California. I am over
                                                                4    the age of 18 years and not a party to this action. My business address is 50 California
                                                                5    Street, Suite 1700, San Francisco, CA 94111.

                                                                6           On July 18, 2019, I served the following interested parties in this action with
                                                                     the foregoing document(s) described as:
                                                                7
                                                                8       DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF
                                                                       ACTION PURSUANT TO 28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY
                                                                9                           JURISDICTION)
                                                                10
                                                                11         By MAIL: by placing true and correct copy(ies) thereof in an envelope
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000




                                                                             addressed to the attorney(s) of record, addressed as stated above.
Hunton Andrews Kurth LLP




                                                                12
                                                                13      David P. Myers                               Nicholas Stoner
                                                                14      Ann Hendrix                                  779 Bone Cave Rd.
                                                                        John M. Tomberlin, Jr.                       Rock Island, TN 38581
                                                                15      THE MYERS LAW GROUP, A.P.C.
                                                                16      9327 Fairway View Place, Ste. 100            Defendant, Pro Per
                                                                        Rancho Cucamonga, CA 91730
                                                                17      Tel: 909.919.2027
                                                                18      Fax: 888.375.21.02
                                                                19      Attorney for Plaintiff Madison Kleine
                                                                20
                                                                          I declare that I am employed in the office of a member of the bar of this court at
                                                                21
                                                                     whose direction the service was made.
                                                                22
                                                                           Executed on July 18, 2019, at San Francisco, California
                                                                23
                                                                24
                                                                25                                          Jolie F. Ocampo

                                                                26
                                                                27
                                                                28
                                                                                                                14
                                                                            DEFENDANT CINEMARK USA, INC.’S NOTICE OF REMOVAL OF ACTION PURSUANT TO
                                                                                      28 U.S.C §§ 1332, 1441, AND 1446 (DIVERSITY JURISDICTION)
